Citation Nr: 0708012	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  00-02 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a hearing loss 
disability.

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis with 
rhinitis.

5.  Entitlement to service connection for sinusitis with 
rhinitis.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.  

7.  Entitlement to service connection for headaches as 
secondary to temporomandibular joint dysfunction (TMJ).

8.  Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty from October 1956 to March 1959 
and from January 1961 to March 1964.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 determination 
by the Vocational Rehabilitation and Counseling Office (VR&C) 
of the Department of Veterans Affairs (VA) Reno, Nevada, 
Regional Office (RO) that the veteran was not eligible for 
vocational rehabilitation (VR) services.  The veteran 
perfected an appeal of that decision.

In April 2001, the Board issued a decision denying 
entitlement to vocational rehabilitation service under the 
provisions of Chapter 31, Title 38, of the United States 
Code.  That decision was vacated and remanded by the United 
States Court of Appeals for Veterans Claims (Court) in 
November 2002.  

Thereafter, the Board issued a decision remanding the case to 
the RO for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate consideration.

The veteran has also perfected appeals of a January 2004 
rating decision that denied service connection for tinnitus 
and held that new and material evidence had not been 
submitted to reopen claims for service connection for a 
hearing loss disability and chronic sinusitis and rhinitis.  
Furthermore, the veteran appealed an October 2004 rating 
decision which held that new and material evidence had no 
been submitted to reopen a claim for service connection for 
headaches.  

In October 2004, the veteran testified at a hearing before a 
RO hearing officer.  A transcript of that hearing is 
associated with the claims folder.

The issue of entitlement to an extension beyond the basic 
period of eligibility for a program of vocational 
rehabilitation training under the terms and conditions of 
Chapter 31, Title 38, United States Code is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for a hearing loss disability was 
denied by the RO in unappealed decisions of September 1978 
and November 2002.  

2.  Evidence received since the November 2002 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for a hearing loss disability.    

3.  Bilateral hearing loss disability is attributable to 
service.

4.  Tinnitus is attributable to service.


5.  Service connection for sinusitis with rhinitis was denied 
by the RO in unappealed rating decisions of September 1998 
and November 2002.  

6.  Evidence received since the November 2002 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for sinusitis with rhinitis.  

7.  The veteran's current sinusitis with rhinitis is not 
etiologically related to the veteran's active military 
service or his service-connected dental condition.  

8.  Service connection for headaches was denied by the Board 
in May 1980 and the RO in November 2002.  

9.  Evidence received since the November 2002 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for a headache disability.  

10.  The evidence establishes that there is a relationship 
between the veteran's chronic headaches and his service-
connected temporomandibular joint (TMJ) dysfunction.  




CONCLUSIONS OF LAW

1.  New and material evidence to reopen the appellant's claim 
for service connection for a hearing loss disability has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

2.  Bilateral hearing loss disability was incurred in 
peacetime service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).

3.  Tinnitus was incurred in peacetime service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2006).

4.  New and material evidence to reopen the appellant's claim 
for service connection for a sinusitis with rhinitis has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

5.  Sinusitis was not incurred or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.385 (2006).

6.  New and material evidence to reopen the appellant's claim 
for service connection for headaches has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

7.  Chronic headaches are proximately due to, or the result 
of, a service-connected disease.  38 C.F.R. § 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')."  Id. at 121.

The Board notes that the veteran is seeking to reopen several 
claims that have previously been disallowed.  The Board notes 
that the various correspondence from VA to the veteran do not 
address the requests to reopen the claims for service 
connection for hearing loss disability, sinusitis, or 
headaches.  In particular, the letters fails to address what 
constitutes new and material evidence in the specific context 
of the request to reopen the claim for service connection for 
low back pain as required by Kent v. Nichols, No. 04-181 
(U.S. Vet. App. March 31, 2006).  However, as the Board has 
determined that there is sufficient evidence to reopen each 
of the previously disallowed claimed, the Board finds that 
any failure to provide VCAA-complaint notice with respect to 
the claims to reopen is no more than harmless error.  

With respect to the veteran's claims for service connection, 
the RO attempted to provide the notice required by the VCAA 
by letter dated in January 2002 prior to the adjudication of 
the veteran's claims.  However, due to insufficiency in the 
notice, VCAA compliant notice with respect to his claim for 
service connection for headaches was not received until April 
2004 and VCAA compliant notice with respect to his claims for 
service connection for tinnitus and hearing loss was not 
received until December 2004.  Although the originating 
agency did not specifically inform the veteran to submit any 
pertinent evidence in his possession, it informed him of the 
evidence that would be pertinent and that he should submit 
such evidence or provide the originating agency with the 
information necessary for it to obtain such evidence on his 
behalf.  Therefore, the Board believes that he was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

By subsequent letter in March 2006, the veteran was provided 
notice of the type of evidence necessary to establish an 
effective date for service connection or the criteria 
necessary to establish a rating for his claimed service 
connected disabilities.  
All available evidence pertaining to the veteran's claim for 
service connection for arthritis has been obtained.  In this 
regard, the Board notes that the originating agency has 
obtained all pertinent service and post-service medical 
records referenced by the veteran.  

The veteran has been afforded a VA examination addressing his 
claims for service connection.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate the claims, nor has either 
requested that the Board remand to this appeal for further 
development.  The Board is also unaware of any outstanding 
evidence that could be obtained to substantiate the veteran's 
claims.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.


Pertinent Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2006).  Service connection for an organic disease of 
the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

A disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes the veteran did not engage in combat with the 
enemy. Thus, he is not entitled to application of the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002).


Hearing Loss & Tinnitus

Service connection for a hearing loss disability was 
initially denied in an August 1978 rating decision.  The 
evidence at that time included service records showing that 
the veteran served as a machine gunner in the Marine Corps 
during his first period of active service and an automobile 
maintenance helper in the Army during his second period of 
active service.  

Also of record were service medical records showing that the 
veteran complained of problems with his left ear in April 
1962.  However, at the time of his March 1964 service 
separation examination, the veteran denied a history of ear, 
nose or throat trouble and physical examination of his ears 
was within normal limits.   Post service VA treatment records 
show that the veteran was treated for hearing loss in May 
1978.  In its 1978 rating decision, the RO determined that 
the veteran's current complaints of hearing loss were too 
remote from service to warrant service connection.

Subsequent VA medical records show that the veteran was 
diagnosed with a bilateral hearing loss disability in March 
1998.  At that time, he was noted to have a 6 to 7 year 
history of bilateral tinnitus.  A March 1998 statement from 
Dr. Joel Lubritz, a private physician, notes that the veteran 
reported a "fair amount" of noise exposure during service, 
especially aboard ship while in the Marines.  The veteran 
reported current hearing loss and tinnitus.  Examination of 
the right tympanic membrane revealed scarring with a central 
monomeric area.  The left tympanic membrane was clear.  There 
was no evidence of active middle ear or mastoid disease.  
Diagnoses included asymmetric high frequency neurosensory 
hearing loss and tinnitus.  

Thereafter, the RO issued a rating action in November 2002, 
that determined that new and material evidence had not been 
submitted to reopen the previously disallowed claim for 
service connection for a hearing loss disability.  The 
veteran did not appeal this decision.  The RO essentially 
found that there was no competent evidence linking the 
veteran's current hearing loss disability to his military 
service.  

Additional evidence has been associated with the claims 
folder since the November decision including reports of VA 
examinations in 2003 and 2004 linking the veteran's hearing 
loss disability to in-service noise exposure as testimony 
presented at a hearing before a RO hearing officer.  


VA audiological examination in November 2003 revealed pure 
tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
45
50
LEFT
20
20
30
50
55

Average pure tone threshold was 35 dB in the right ear and 39 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 60 percent in each ear.  The examiner 
noted that the diagnosis was based on the veteran's history 
of exposure to gunfire during service in the Marines and 
Army.  The veteran had no premilitary noise exposure as he 
worked in a bakery and delivered newspapers.  Following 
service, he worked as a janitor in the Post Office.  The 
veteran's hearing loss was consistent with noise exposure 
rather than presbycusis.  The examiner opined that it was as 
likely as not that the veteran's hearing loss was consistent 
with occupational noise while in the military.  

During his hearing in October 2004, the veteran reported that 
he served as a small arms proof technician during his service 
in the Marines where he trained officers in the use of 
various small arm weapons and mortars.  He performed this 
duty every day for about a year before he was sent to 
Okinawa.  He also reported exposure to artillery fire during 
this time.  

In April 2004, the veteran was afforded VA audiological 
examination.  The examining audiologist, after reviewing the 
claims folder and eliciting a history form the veteran, 
opined that it was as likely as not (50-50 probability) that 
the veteran's hearing and tinnitus were caused by in-service 
noise exposure.  

As the evidence linking the veteran's hearing loss disability 
to in-service noise exposure was not in existence at the time 
of the prior denial, it is new.  As to the determination of 
the materiality of the evidence presented since the last 
final disallowance of the claim, the newly presented evidence 
does not need to be probative of all of the elements that are 
required to award a claim, but instead needs to be probative 
only as to each element that was a specified basis for the 
last disallowance.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996).  As the evidence prior to November 2002 did not 
provide competent evidence of a link between a current 
disability and service, the additional medical evidence 
received since that time is neither cumulative nor redundant 
of the evidence previously of record.  Moreover, this 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that it 
is new and material and reopening of the claim for service 
connection for a hearing loss disability is in order.  

Having reopened the veteran's claim for service connection 
for a hearing loss disability, the Board will not determine 
whether there is sufficient evidence to award service 
connection for the veteran's hearing loss disability and 
tinnitus.  After carefully reviewing the evidence of record, 
the Board finds that the preponderance of the evidence is in 
favor of a grant of service connection for bilateral hearing 
loss disability and a grant of service connection for 
tinnitus.  The Court has held that in order to establish 
service connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The veteran has met 
both requirements.

The veteran has a current disability of bilateral 
sensorineural hearing loss disability.  Impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).   The bilateral 
hearing loss disability is well documented.  As shown in the 
November 2003 and April 2004 VA examination reports, the 
veteran's auditory threshold met the criteria for 
establishing disability.  

Service connection for hearing loss and tinnitus had been 
denied on the basis of a lack of nexus to service.  However, 
in November 2003 a VA examiner attributed the veteran's 
hearing loss to in-service occupational noise exposure.  
Furthermore, another VA examiner opined that it was as likely 
as not that the veteran's hearing loss disability and 
tinnitus were related to in-service noise exposure.  It is 
notable that this opinion was reached after examination of 
the veteran and review of his claims folder.  

The veteran, as a lay person, is competent to report his 
exposure to in-service noise exposure.  Furthermore, his 
military duties as a rifleman, small arms proof technician, 
and mechanic along with his lack of significant post service 
noise exposure, support corroborate his assertions. 

In view of this fact, the foregoing, the Board finds that a 
nexus to service has been established.  There is no basis to 
ignore the nexus opinions linking current disability to 
service.  The veteran has current hearing loss disability and 
tinnitus that is due to an in-service disease or injury.  
Thus, an award of service connection for a bilateral hearing 
loss disability and an award of service connection for 
tinnitus are warranted.


Sinusitis

Service connection for chronic sinusitis with chronic 
rhinitis was denied by an unappealed rating action in 
September 1998.  The evidence of record in September 1998 
included service medical records showing that the veteran was 
treated for an upper respiratory infection in April 1962.  
Examination revealed chronic cough with phlegm, stuffed nose, 
and frontal headache.  On examination, the veteran's sinuses 
were slightly tender.  He was also noted to have hypertrophic 
tonsils.  Subsequent records show treatment for tonsillitis.  

He was also treated for sinusitis in August 1962.  Physical 
examination at that time showed slight tenderness of the 
maxillary sinuses.  There was no further evidence of in-
service complaints or treatment for sinusitis and his March 
1964 separation examination report notes that examination of 
the veteran's nose and sinuses was within normal limits.  

Also of record at the time of the 1998 rating action was 
postservice evidence of a current sinusitis disability.  In 
his March 1998 statement, Dr. Lubritz noted that the veteran 
complained of almost constant sinus pain in the maxillary and 
frontal sinuses as well as purulent drainage from his nose.  
Diagnosis was chronic sinusitis.  Subsequent VA outpatient 
treatment records show treatment for sinusitis and rhinitis.  
In June 1998 CT scan of his sinuses was negative.  

In its 1998 decision, the RO determined that there was no 
evidence that either the veteran's current chronic sinusitis 
or allergic rhinitis resulted from service or a service 
connected periodontitis disability.  

The veteran later attempted to reopen his claim.  However, by 
unappealed rating action in November 2002, the RO denied the 
veteran's claim to reopen the previously disallowed claim for 
service connection for sinusitis and rhinitis.  

The evidence received since the November 2002 rating decision 
includes the report of an October 2003 VA examination 
indicating that the veteran had chronic sinusitis with no 
clinical evidence of turbinate hypertrophy or deviated 
septum.  At that time, the veteran reported a history of 
chronic sinusitis dating to his active military service.  
Similarly, VA treatment records from also noted sinusitis. 

During a videoconference hearing before a RO Decision Review 
Officer (DRO) in July 2004, the veteran reported being seen 
for sinus problems between 100 and 180 times during service.  
He reported being treated with penicillin and other 
antibiotic medication.  He also recounted being treated in a 
VA hospital in 1963 for tonsillitis.  He reported that he had 
been taking medication and nasal sprays for 40 years.   

In June 2005 the veteran's treating VA physician opined that 
the veteran's sinus problem was more likely than not a 
problem he developed in the service.  It appeared to the 
veteran's physician that the veteran was inadequately treated 
with penicillin injections.  

In May 2006, the veteran underwent a VA compensation and 
pension examination.  The examining physician noted that he 
reviewed the veteran's claims folder.  The examiner noted the 
veteran's prior history of dental trauma in-service and 
subsequent periodontal disease that resulted in the removal 
of all of his teeth.  The examiner also referenced the June 
2005 medical opinion.  The examiner noted that treatment for 
sinus problems 50 years ago was certainly different than it 
is now.  Diagnostic ability 50 years ago was also different.  
Therefore, the prior statement that he was inadequately 
treated "may not hold water and may be incorrect."  After 
examining the veteran and reviewing the claims folder, the 
examiner noted that the veteran was treated on numerous 
occasions for symptoms of tonsillitis.  However, there was 
only one notation indicating some tenderness of the sinuses 
on physical examination.  The examiner opined that there was 
no evidence in the record to substantiate the veteran's claim 
that his chronic sinusitis began during active service.  
Furthermore, his claim that his loss of teeth from his dental 
injury is speculative and "highly unlikely."  

Regarding the veteran's claim to reopen, the Board 
acknowledges that the veteran's VA physician linked his 
current sinusitis to service in June 2005.  As this evidence 
was not in existence at the time of the prior denial, it is 
new.  Furthermore, as the evidence prior to November 2002 did 
not contain competent evidence of a link between service and 
a current disability, the additional medical evidence 
received since that time is neither cumulative nor redundant 
of the evidence previously of record.  Moreover, this 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim for service connection for sinusitis 
with rhinitis Therefore, the Board finds that it is new and 
material and reopening of the claim is in order.  

Having reopened the claim, the Board will address the merits 
of the claim for service connection for sinusitis and 
rhinitis. 

The Board is essentially faced with two conflicting medical 
opinions regarding the link between the veteran's active 
military service and his current sinusitis disability.  The 
veteran's treating VA physician in June 2005 has opined that 
it is more likely than not that the veteran's sinusitis 
developed during service while a VA examiner in May 2006 
opined that there was no evidence to show that the current 
disability resulted during service.  

The Board places greater weight on the May 2006 VA medical 
opinion than on the June 2005 opinion because the letter 
opinion is based on more thorough examination of the 
veteran's medical history.  While the June 2005 medical 
record notes that the opining physician reviewed the 
veteran's medical records, the specific medical records were 
not identified.  The examiner did not indicate what medical 
records were reviewed or whether this included review of the 
veteran's service medical records.  Furthermore, there is no 
indication that the veteran's voluminous claims folder was 
reviewed in connection with the opinion.  

The Board observes that the veteran has presented an 
inaccurate history of in-service treatment during the course 
of this appeal.  During his hearing he testified to receiving 
treatment for sinusitis between 100 and 180 times during 
service.  This is a clear exaggeration as his service medical 
records do not reflect such treatment.  In light of this 
inaccurate history, the Board must conclude that any opinion 
regarding the etiology of the veteran's sinusitis based on a 
report of history without review of the veteran's service 
medical records to be of limited probative value. 

Of greater probative value is the May 2006 medical 
examination that included review of the claims folders.  The 
examiner in May 2006 provided a more detail rationale for his 
opinion than the physician that proffered the June 2005 
opinion.  This included citation of the veteran's service 
medical records showing only one instance of treatment for 
sinusitis.  Ultimately the Board has the obligation to assess 
the weight of the evidence.  There is a conflict in the 
record.  The undersigned has reviewed and considered each 
piece of evidence and concludes that the medical evidence 
showing no nexus between current sinusitis with rhinitis is 
more probative than the evidence showing a nexus.  The 
evidence showing a nexus does not provide a thorough basis 
for the opinion.  Moreover, there is a lack of medical 
evidence showing persistent complaints of sinusitis following 
service with the earlier post service documented treatment 
for this disability dated in 1998 some 30 years following 
service.  Cumulatively, the evidence establishes that the 
veteran's current sinusitis is not etiological related to his 
in-service sinusitis.  

Furthermore, there is no competent evidence linking the 
veteran's sinusitis with rhinitis to his service-connected 
dental condition.  The Board notes that the veteran, while 
entirely competent to report his symptoms both current and 
past, has presented no clinical evidence or medical opinion 
that would establish a link between his dental condition and 
sinusitis.  In the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the etiology of any current 
sinusitis disability to be of no probative value.  See Moray 
v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   Of greater weight, is 
the May 2006 opinion by a VA examiner who felt that the 
veteran's claim that loss of teeth caused sinusitis was 
speculative and highly unlikely.  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for sinusitis with rhinitis.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).


Headaches

By rating action in August 1978, the RO denied service 
connection for headaches of unknown etiology.  This decision 
was affirmed by the Board in May 1980.  In its decision, the 
Board noted found that the veteran's headaches predated his 
first period of active service and that his in-service 
complaints of headaches during his first period of service 
were attributed to his emotional instability reaction that 
existed prior to enlistment.  The Board further held that 
there was no increase in underlying pathology of the 
veteran's headaches during either period of active duty.  

In October 2001, the veteran submitted a claim to reopen the 
previously disallowed claim for service connection for 
headaches contending that his headaches were secondary to his 
service connected temporomandibular joint dysfunction (TMJ).  
By rating action in November 2002 service connection for 
headaches was denied.  

Evidence associated with the claims folders since the 
November 2002 denial includes subsequent VA medical records 
dated in January 2004 showing that the veteran companied of 
headaches.  Impression was headaches, likely from TMJ pain 
and arthritis.  In March 2004, the assessment "headache TMJ 
vs. trigimenal neuralgia."  A later record also dated in 
March 2004 shows that the veteran complained of pain to 
palpation of his jaws and mild pain in his temporal areas.  
Follow-up treated with a dental provider was suggested for 
the suspected TMJ pain with secondary headaches.  

A subsequent statement from Dr. Gerald W. Dunn, a private 
neurologist, dated in April 2004 reveals that the veteran had 
bitemporal headaches and TMJ.  Impression was "headache, 
temporomandibular joint disease."  In July 2004, Dr. Dunn 
noted that the veteran complained of pain from his jaw 
radiating into his temples causing headache.  

The Board notes that the evidence received since the November 
2002 decision in particular, the 2004 treatment record noting 
that the veteran had headaches that were likely due to TMJ 
pain and arthritis and April 2004 private medical record 
noting that the veteran had "headache, temporomandibular 
joint disease" are new as this evidence was not in existence 
at the time of the prior denial.   

Furthermore, this new evidence is material as the evidence 
prior to November 2002 did not show a link between the 
veteran's complaints of headache and his service-connected 
TMJ.  Thus, the additional medical evidence received since 
that time is neither cumulative nor redundant of the evidence 
previously of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Therefore, the Board finds that it is new and material and 
reopening of the claim is in order.  

As the veteran's current headaches have been associated with 
his service-connected TMJ disability by heath care 
professions in January 2004, March 2004, April 2004, and July 
2004, the Board will resolve all doubt on this matter in the 
veteran's favor and award secondary service connection for 
chronic headaches. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In reaching this determination, the Board notes that 
generally, service connection is not to be granted for a 
"pain alone" type of disability.  As noted by the U. S. 
Court of Appeals for the Federal Circuit, the law provides 
for veterans, basic entitlement to disability compensation 
derives from two statutes, both found in title 38, sections 
1110 and 1131--the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the following words: "For disability 
resulting from personal injury suffered or disease contracted 
in the line of duty . . ." 38 U.S.C. §§ 1110, 1131 (1994).  
Thus, in order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (2001).  Any attempt to 
state that pain does not result in disability would be folly.  
See 38 C.F.R. § 4.59 (2006).  Rather, in a pain alone type 
case, the issue is not the existence of disability; rather, 
it is the existence of a disease or injury productive of 
disability.  In this case, medical professionals have 
accepted that the veteran has pain, described as headache.  
Furthermore, the examiners, assuming a level of competence, 
have established that the disease or injury producing the 
headache is an identified disease of TMJ dysfunction.  
Therefore, this is not a pain alone type case.  Instead, 
there is disability (headache) that is proximately due to or 
the result of a service connected disease or injury (TMJ 
dysfunction).  This is exactly within the parameters of 38 
C.F.R. § 3.310, disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for a hearing 
loss disability is granted.  

Service connection for a bilateral hearing loss disability is 
granted.

Service connection for tinnitus is granted. 

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for sinusitis 
with rhinitis is granted.  

Service connection for sinusitis with rhinitis is denied.

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for headaches 
is granted.  

Service connection for headaches is granted.


REMAND

In June 2003, the Board remanded this case to afford the 
veteran notice as required under the VCAA.  While several 
letters addressing the VCAA have been furnished to the 
veteran since the 2003 Remand, the letters have addressed 
various claims for service connection.  He has not been 
provided with the notice required under the VCAA as it 
pertains to his claim for entitlement to an extension beyond 
the basic period of eligibility for a program of Chapter 31 
vocational rehabilitation training.  Where the remand orders 
of the Board are not complied with, the Board itself errs in 
failing to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The veteran is informed that if there 
is evidence supporting the issue 
remaining on appeal, he must submit that 
evidence to the RO. In particular, 
evidence showing a serious employment 
handicap pursuant to 38 C.F.R. § 21.52(d) 
and (e), he should submit that evidence 
or notify the RO of its existence so that 
the RO may obtain that evidence.

2. The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 
implementing regulations, now codified at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  The RO should also 
advise the veteran of the evidence 
necessary to substantiate his claim for 
an extension beyond the basic period of 
eligibility for Chapter 31 benefits, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  A VCAA letter must 
be issued addressing.

3. The RO should review the evidence that 
was added to the record.

4.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


